DETAILED ACTION
This Final Office Action is in response to the application filed on 01/11/2021 and the Amendment & Remark filed on 10/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-40 of copending Application No. 17146039 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to displaying a first and a second graphic elements under a first and a second display state having a first and a second dimension, and that a slide controller within the information graphic and a bar element positioned behind the information graphic, wherein when in the second display state: actuation of a slide controller redistributes funds between the at least one first account and the at least one second account; and the information graphic is transparent such that the information graphic is partially visible therethrough, wherein a proportional length between the first graphic element and the information graphic is indicative of a combined amount in both the at least one first account and the at least one second account to be consumed by bill payments, wherein a length of the information graphic exceeds a length of the bar element when a combined amount in both the at least one first account and the at least one second account is greater than the combined amount in both the at least one first account and the at least one second account to be consumed by bill payments, and the length of the bar element exceeds the length of the information graphic when the combined amount in both the at least one first account and the at least one second account to be consumed by bill payments is greater than the combined amount in both the at least one first account and the at least one second account.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
	Previous rejection under 35 USC 112 (b) is withdrawn in view of the Amendment filed on 10/28/2022.

Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101 is withdrawn in view of the Amendment and Remark filed on 10/28/2022.

Claim Rejections - 35 USC § 102
Previous rejection under 35 USC 102 is withdrawn in view of the Amendment and Remark filed on 10/28/2022.

Claim Rejections - 35 USC § 103
Previous rejection under 35 USC 102 is withdrawn in view of the Amendment and Remark filed on 10/28/2022.
Response to Arguments
Applicant’s arguments, see Remark, filed on 10/28/2022, with respect to 112 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see Remark, filed on 10/28/2022, with respect to 101 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see Remark, filed on 10/28/2022, with respect to 102 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see Remark, filed on 10/28/2022, with respect to 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698